Name: 76/481/EEC: Commission Decision of 13 April 1976 concerning the prolongation of farm development plans in certain regions of Italy pursuant to Article 4 (6) of Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-05-26

 Avis juridique important|31976D048176/481/EEC: Commission Decision of 13 April 1976 concerning the prolongation of farm development plans in certain regions of Italy pursuant to Article 4 (6) of Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (Only the Italian text is authentic) Official Journal L 138 , 26/05/1976 P. 0018 - 0018++++ ( 1 ) OJ N L 96 , 23 . 4 . 1972 , P . 4 . COMMISSION DECISION OF 13 APRIL 1976 CONCERNING THE PROLONGATION OF FARM DEVELOPMENT PLANS IN CERTAIN REGIONS OF ITALY PURSUANT TO ARTICLE 4 ( 6 ) OF COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 76/481/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ) , AND IN PARTICULAR ARTICLE 4 ( 6 ) THEREOF , WHEREAS UNDER ARTICLE 4 ( 6 ) OF THE DIRECTIVE , MEMBER STATES MAY BE AUTHORIZED TO SPECIFY LONGER PERIODS THAN SIX YEARS FOR FARM DEVELOPMENT PLANS IN CERTAIN AREAS ; WHEREAS THE GOVERNMENT OF ITALY HAS APPLIED FOR AUTHORIZATION , PURSUANT TO ARTICLE 4 ( 6 ) OF DIRECTIVE 72/159/EEC , TO SPECIFY PERIODS OF UP TO NINE YEARS FOR DEVELOPMENT PLANS IN THE MEZZOGIORNO AND THE DEPRESSED AREAS OF NORTH AND CENTRAL ITALY , INCLUDING THE MOUNTAIN AREAS OF THOSE REGIONS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURES , HAS ADOPTED THIS DECISION : ARTICLE 1 THE GOVERNMENT OF ITALY IS HEREBY AUTHORIZED TO SPECIFY A MAXIMUM PERIOD OF NINE YEARS FOR FARM DEVELOPMENT PLANS IN THE MEZZOGIORNO AND THE DEPRESSED AREAS OF NORTH AND CENTRAL ITALY , INCLUDING THE MOUNTAIN AREAS OF THOSE REGIONS . ARTICLE 2 THIS AUTHORIZATION SHALL BE RESTRICTED TO FARM DEVELOPMENT PLANS SUBMITTED IN 1976 AND 1977 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 13 APRIL 1976 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION